Citation Nr: 1045652	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  06-21 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a gunshot 
wound of the left elbow and left shoulder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active service from December 1995 to January 
2000.  He also had service in the Florida Army National Guard 
(FLANG) from January 2000 to August 2005, with active service 
from January 2003 to March 2004 in support of Operation Noble 
Eagle / Enduring Freedom.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2005 by a Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran's claim was previously before the Board in March 2010 
and remanded at that time for additional evidentiary development, 
to include obtaining outstanding VA treatment records and 
affording the Veteran a VA examination in connection with the 
current claim.  The requested records were obtained, but for 
reasons discussed in greater detail below, the June 2010 VA 
examination is inadequate for evaluation purposes.  Accordingly, 
another remand is required to address this issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he experiences residuals of a gunshot 
wound of the left elbow and left shoulder that occurred during 
his second period of active service (i.e., January 2003 to March 
2004) while supporting Operation Noble Eagle / Enduring Freedom.

Service treatment records (STRs) associated with the claims file 
dated December 2003 revealed that the Veteran sustained 
contusions and lacerations to the left shoulder, left upper arm, 
and left elbow due to "combat operations" while stationed in 
Iraq.  A follow-up in-service treatment note dated January 2004 
indicated that the Veteran sustained a possible bone bruise after 
being hit in the left elbow by a stray bullet in December 2003.  
See also, January 2004 post-deployment health assessment.  A 
February 2004 Report of Medical Assessment, however, indicated 
that "pt [patient] reports that he has no residuals s/s [signs 
and symptoms] from his battle wounds."  
	
Subsequent VA treatment records and operative reports showed 
diagnoses of impingement syndrome secondary to posterior laxity, 
left shoulder; left rotator cuff tear with mild residual pain and 
functional limitation; rotator cuff tendinopathy, and a left 
shoulder arthroscopy with "SLAP repair and labral repair."  See 
VA treatment records, examination reports, and operative reports 
dated January 2005, April 2005, February 2006, and May 2008.  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2010).  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as inadequate 
for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007) (noting that once VA provides an examination to a Veteran, 
VA has a duty to ensure that the examination is adequate for 
evaluation purposes); Nieves- Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (finding that a medical opinion that contains 
only data and conclusions is not entitled to any probative value; 
there must be factually accurate, fully articulated, sound 
reasons for the conclusion).

The Veteran was afforded a VA Compensation and Pension (C&P) 
joints examination in June 2010.  The examiner noted that the 
Veteran's past medical history was significant for a left 
shoulder rotator cuff and labral tear as well as impingement.  
The impression was left rotator cuff and labral tears after 
service, status-post surgical repair with mild functional 
limitation.  The examiner also diagnosed the Veteran as having a 
left shoulder laceration with associated bruise in service.  
According to the examiner, this laceration and bruise healed 
without residuals and resulted in no functional limitations.  The 
examiner also noted the presence of five scars "consistent with 
the expected outcome."  The examiner indicated that one of the 
three anterior scars "may" represent the in-service laceration.  
The scars resulted in no functional limitation and the examiner 
likewise found no evidence of a left elbow disability.  
Furthermore, the examiner explained:

[t]he veteran's minor left shoulder injury 
does not provide a reasonable mechanism of 
injury to account for the after service 
rotator cuff injury.  It simply does not 
meet muster for a nexus.  In 08/2005, more 
than a year after separation, the gold 
standard MRI showed the rotator cuff to be 
intact, although a labral tear was seen.  
Therefore, the veterans [sic] rotator cuff 
tear is less likely than not caused by or 
related to service.         

The Board finds the June 2010 VA examination report inadequate 
for evaluation purposes to the extent that the examiner discussed 
only the etiology of the Veteran's left shoulder rotator cuff 
tear.  The examiner failed to discuss the etiology of the 
Veteran's impingement syndrome, rotator cuff tendinopathy, and 
the SLAP/labral tear and its relationship to service, if any.  
The nature and etiology of his scars should also be further 
assessed.  Thus, a new VA examination is needed to address these 
issues.  

The Board also notes that the June 2010 VA examiner referred to 
an August 2005 magnetic resonance imaging (MRI) report in 
rendering the opinion.  It appears, however, that this MRI report 
was not included in the claims file and it should be obtained.    

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran obtain 
records relevant to his claim, whether or not the records are in 
Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992). 
Therefore, the RO should request all VA medical records 
pertaining to the Veteran that date from July 25, 2009 to the 
present.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant 
VA medical treatment records pertaining to 
the Veteran, including the August 2005 left 
shoulder magnetic resonance imaging report as 
well as VA records from July 25, 2009 to the 
present.  

2.  After the above development is completed, 
schedule the Veteran for a VA examination to 
ascertain the nature and etiology of the 
Veteran's currently diagnosed left shoulder 
disabilities, including any scars related to 
the gunshot wound, impingement syndrome, left 
rotator cuff tear, rotator cuff tendinopathy, 
and SLAP/labral tear (as well as any other 
left shoulder conditions found on 
examination).  The claims folder and a copy 
of this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder has 
been reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner should be conducted at this time, 
and included in the examination report.

In particular, the examiner is asked to 
express an opinion as to whether it is at 
least as likely as not (i.e., 50 percent or 
greater possibility) that the Veteran's left 
shoulder disabilities are related to his 
period of active service, and specifically to 
the contusions and lacerations sustained due 
to gunshot wounds due to "combat 
operations" in Iraq.  The examiner should 
consider the Veteran's reports of continuity 
of left shoulder symptoms in reaching this 
conclusion.  The examiner must provide a 
complete rationale for any stated 
conclusion.

The examiner is also asked to opine as to 
whether the Veteran has any scars that are at 
least as likely as not (i.e., 50 percent or 
greater possibility) related to his period of 
active service, and specifically to the 
contusions and lacerations sustained due to 
the "combat operations" in Iraq discussed 
above.  If so, the examiner should provide 
information concerning the size of the 
scar(s), and other manifestations to include 
pain, and any functional impairment.  The 
examiner must provide a complete rationale 
for any stated conclusion.

3.  Thereafter, ensure that the development 
above has been completed in accordance with 
the remand instructions and then readjudicate 
the Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response before the case is 
returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


